Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claim 3 is objected to because of the following informalities: 
	Claim 3, line 1, “an output” should be – the output--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.Claims 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11283353 ( Hereinafter “.Druilhe”) Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of Druilhe anticipates Claims 18-20 of current application ( Note: Based on 35 U.S.C. 121, If a restriction is required, the divisional application is shielded from a double patenting rejection based on claims commensurate in scope with the restriction requirement.  Current application is a divisional application of U.S. Patent No. 11283353. Claims 1-17 were canceled due to a restriction action dated 11/24/2020 on U.S. Patent No. 11283353, and are not subject to double patent rejection based on 35 U.S.C. 121.  However, claims 18-20 are new claims that is not related to the restriction requirement and do not commensurate in the scope with the restriction requirement, therefore, they are still subjected to the Double Patenting rejection.)

Instant Claims
U.S. Patent No. 11283353
18. A method, comprising:


having a power supply system comprising a voltage application source, a switched-mode power supply, a first linear regulator, a second linear regulator, a power storage element, a digital circuit, and an analog circuit, wherein the digital circuit comprises a memory, and at least one of a logic circuit or a processor;












operating a power supply system in a first operating mode, wherein the second linear regulator, the memory and the at least one of the logic circuit or the processor is powered ON, and wherein the first linear regulator is non-operational;








operating the power supply system in a second operating mode, wherein the first linear regulator, the memory, and the at least one of the logic circuit or the processor is powered ON; and









operating the power supply system in a third operating mode, wherein the at least one of the logic circuit or processor is powered OFF, and the first linear regulator is non-operational.


15. A method comprising:
having a power supply system comprising a voltage application source, a switched-mode power supply, a digital linear regulator, a linear regulator, a power storage circuit, a comparator circuit, a digital circuit, and an analog circuit, wherein the digital circuit comprises a memory, and at least one of a logic circuit or a processor;
comparing, by the comparator circuit, a voltage value at a first node of the power supply system to a threshold voltage, and, operating the power supply system in a first operating mode or a second operating mode based on determining that the voltage value at the first node is, respectively, less than or greater than the threshold voltage;
operating the power supply system in a first operating mode, 



operating the power supply system in a second operating mode, the second operating mode comprising:
powering the first node through the power storage circuit,
supplying power to the digital circuit via the linear regulator,
supplying power to the analog circuit through the first node, and
powering the linear regulator, the memory and the at least one of the logic circuit or the processor, wherein the digital linear regulator is non-operational; and

the first operating mode comprising:
powering the first node of the power supply system either directly by the voltage application source or through the switched-mode power supply coupled to the voltage application source,
supplying power to the digital circuit and the analog circuit through the first node, and powering the digital linear regulator, the memory, and the at least one of the logic circuit or the processor;


operating the power supply system in a third operating mode, the third operating mode comprising:
powering the first node through the power storage circuit,
supplying power to the digital circuit via the linear regulator,
supplying power to the analog circuit through the first node, and
powering the linear regulator and the memory, wherein the at least one of the logic circuit or the processor is powered OFF, and wherein the digital linear regulator is non-operational.

19. The method of claim 18, wherein the first 


operating mode further comprises:
powering a first node through the power storage element, and
supplying power to the digital circuit and the analog circuit through the first node, and







wherein the second operating mode further comprises: 
powering the first node of the power supply system either directly by the voltage application source or through the switched-mode power supply coupled to the voltage application source, and
supplying power to the digital circuit and the analog circuit through the first node, and







wherein the third operating mode further comprises:
powering the first node through the power storage element;
supplying power to the digital circuit and the analog circuit through the first node; and
powering the second linear regulator and the memory.

15. A method comprising:
….
operating the power supply system in a second operating mode, the second operating mode comprising:
powering the first node through the power storage circuit,
supplying power to the digital circuit via the linear regulator,
supplying power to the analog circuit through the first node, and
powering the linear regulator, the memory and the at least one of the logic circuit or the processor, wherein the digital linear regulator is non-operational; and

the first operating mode comprising:
powering the first node of the power supply system either directly by the voltage application source or through the switched-mode power supply coupled to the voltage application source,
supplying power to the digital circuit and the analog circuit through the first node, and powering the digital linear regulator, the memory, and the at least one of the logic circuit or the processor;


operating the power supply system in a third operating mode, the third operating mode comprising:
powering the first node through the power storage circuit,
supplying power to the digital circuit via the linear regulator,
supplying power to the analog circuit through the first node, and
powering the linear regulator and the memory, wherein the at least one of the logic circuit or the processor is powered OFF, and wherein the digital linear regulator is non-operational.

20. The method of claim 19, further comprising starting the power supply system, the starting of the power supply system comprising a step during which the first node is powered by the voltage application source, followed by a step during which the first node is powered by an output of the switched-mode power supply.
16. The method of claim 15, further comprising starting the power supply system, the starting of the power supply system comprising a step during which the first node is powered by the voltage application source, followed by a step during which the first node is powered by an output of the switched-mode power supply.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamegai (US20150076906A1) 
With regard to claim 1, Tamegai teaches a power supply system, comprising a first node configured to be powered by a voltage application source ( e.g., 2, Fig. 2) through a switched-mode power supply ( e.g., 300, Fig. 2) coupled to the voltage application source ( e.g., 2, Fig. 2), the switched-mode power supply configured to provide an output to the first node  ( Vout, Fig. 2) at a first output value  ( see, Fig. 3 see Vout equal to Vin after t2, Fig. 2) coupled to the voltage application source ( 2, Fig. 2) and a second output value ( Vref, Fig2) coupled to a chopped voltage from the voltage application source ( in the switched mode, Fig. 3, the voltage Vout is less than Vin, therefore as a chopped voltage).
With regard to claim 2, Tamegai teaches all the limitations of claim 1, and further teaches the switched-mode power supply (e.g., 300, Fig. 2) is powered by the voltage application source ( 2, Fig. 2).
With regard to claim 3, Tamegai teaches all the limitations of claim 1, and further teaches the first node ( Vout, Fig. 2) is coupled to an output of the switched-mode power supply ( e.g., 300, Fig. 2) by an inductance ( L1, Fig. 2).
With regard to claim 4, Tamegai teaches all the limitations of claim 1, and further teaches wherein the first node ( Vout, Fig. 2) is configured to be powered by a power storage element ( e.g., C1, Fig. 2).
With regard to claim 5, Tamegai teaches all the limitations of claim 4 and further teaches, wherein the power storage element is a capacitor ( C1, Fig. 2) coupled between the first node( Vout, Fig. 2) and a reference potential (GND, Fig. 2).
With regard to claim 6, Tamegai teaches all the limitations of claim 1, and further teaches further comprising digital circuits and analog circuits, wherein the first node is configured to supply power to the digital circuits ([0003] load/battery driven circuit includes a microprocessor or [0046] 4_1 is a microcomputer) and the analog circuits ( load/battery driven device can be radio communication circuits, [0003] or Fig. 6A 504).
With regard to claim 7, Tamegai teaches all the limitations of claim 6, and further teaches the digital circuits comprise a memory and at least one of a logic circuit or a processing unit ([0003] [0046]load including a microprocessor, see attached Merriam Webster definition: a processor with memory and associated circuits)
With regard to claim 8, Tamegai teaches all the limitations of claim 6, and further teaches a first linear regulator (102_1, Fig. 2) coupled between the digital circuits ( e.g., 4_1, Fig. 2[0046] 4_1 is a microprocessor) and the first node ( Vout, Fig. 2).
With regard to claim 10, Tamegai teaches all the limitations of claim 6, and further teaches the analog circuits comprise a radio wave transmit circuit or a radio wave receive circuit ([0003] the load can be a radio communication circuits or see Fig. 6A, 504).
With regard to claim 11, Tamegai teaches all the limitations of claim 6, and further teaches comprising a third linear regulator ( 4-N in Fig. 2 that connects a radio communication circuit  load described in [0003]) coupled between the first node ( Vout, Fig. 2) and the analog circuits( 4-N in Fig. 2,  504, Fig. 6A, that connects a radio communication circuit  load described in [0003]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) in view of Kanayama (US20090184700A1)
With regard to claim 9, Tamegai teaches all the limitations of claim 8, but not a second linear regulator coupled between the voltage application source and an output node of the first linear regulator.
However, Kanayama teaches a second linear regulator ( 30, Fig. 4, see [0070] 34 linearly drive the transistor 31 of 30, [0070])coupled between the voltage application source ( e.g., V1, Fig. 4) and an output node of the first linear regulator ( e.g., output of 20, Fig. 4 [0067] 24 linearly drive 21 of 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamegai, to include a second linear regulator coupled between the voltage application source and an output node of the first linear regulator., as taught by Kanayama, in order to use the second linear regulator to supply voltage to the electronic circuits as a backup regulator when no current from the first linear regulator([0021] of Kanayama)


6. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1)  in view of Ryan (US9063714B1)
With regard to claim 12, Tamegai teaches all the limitations of claim 1, but not 
a first comparator configured to compare a value of a voltage supplied by the voltage application source with a first threshold.
	However, Ryan teaches a first comparator ( e.g., 16, Fig. 1A) configured to compare a value of a voltage supplied by the voltage application source (Vcc, Fig. 1A)with a first threshold( Th1, Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamegai, to configure a first comparator to compare a value of a voltage supplied by the voltage application source with a first threshold , as taught by Ryan, so that to delay the activation of linear regulator  until a voltage threshold considered as sufficient is reached , avoid the voltage drop through the regulator and losses generated therein when the power supplied by the power source is minimum ( col 1, line 20-30)

7. Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) in further view of TODESCHINI (US20140359332A1)
With regard to claim 13, Tamegai teaches all the limitations of claim 1, but not a second comparator configured to compare a voltage on the first node with a second threshold.
However, TODESCHINI teaches a second comparator ( e.g., 33, Fig. 4,)  configured to compare a voltage on the first node ( 32, Fig. 4, 32 is the first node because it is the input of linear regulator 4)  with a second threshold ( e.g., TH1, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamegai, to configure a second comparator to compare a voltage on the first node with a second threshold, as taught by TODESCHINI, in order to analyzes the voltage present input voltage terminal to determine whether or not the panel delivers power ([0044] of Todeschini.)

8. Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) in view of Hiraki (US 6424128)
With regard to claim 14, Tamegai teaches a power supply system comprising:
a voltage application source ( e.g., 2, Fig. 2);
a switched mode power supply ( e.g., 300, Fig. 2) having an output ( Vout, Fig. 2) coupled to the voltage application source ( e.g., 2, Fig. 2) through a first path ( path from 2  through 202, M1 to Vout, Fig. 2)  ;
a first node ( Vout, Fig. 2) coupled to the output of the switched mode power supply ( e.g., 200, Fig. 2), ;
a digital regulator ( 102_1, Fig. 2)  coupled to the first node ( Vout, Fig. 2);
a digital circuit ( 4_1, Fig. 2, 4_1 is a microprocessor [0046]) coupled to an output of the digital regulator ( e.g., 102_1, Fig. 2)  ;
an analog regulator ( e.g., 102_N that connects to a radio wave circuit, Fig. 2, see Fig. 6A 504 is an analog circuit connects to an output from 100 described in Fig. 2) that connects to  coupled to the first node ( Vout, Fig. 2); and
an analog circuit ( e.g., 504, Fig. 6A or 4_N in Fig. 2 that connects to radio wave circuit in Fig. 6A) coupled to an output of the analog regulator ( e.g., 102_N, Fig. 2).
Tamegai does not teaches a second a switched mode power supply having an output coupled to the voltage application source through a second path different from the first path; a first node coupled to the output of the switched mode power supply, the switched mode power supply configured to couple the first node to the voltage application source through the first path in a first operating mode and through the second path in a different second operating mode.
However, Hiraki teaches a second a switched mode power supply ( 120, Fig. 6) having an output ( vddi, Fig. 6) coupled to the voltage application source through a second path ( path from Vcc through 130 to Vddi, Fig. 6)  different from the first path ( path from Vcc through 120 to Vddi, Fig. 6); a first node ( Vddi, Fig. 6) coupled to the output of the switched mode power supply ( e.g., 120, Fig. 6), the switched mode power supply ( e.g., 120, Fig. 6)configured to couple the first node ( vddi, Fig. 6) to the voltage application source ( Vcc, Fig. 6) through the first path ( 120, Fig. 6) in a first operating mode ( see col 9,  Table 3 active mode with switching regulator operates, and 1st series regulator stops) with and through the second path( e.g., 130, Fig. 6) in a different second operating mode ( Table 3 , stand-by mode with switching regulator stops and 1st series regulator operates)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamegai, to configure a switched mode power supply to have an output coupled to the voltage application source through a second path different from the first path; configure a first node coupled to the output of the switched mode power supply, the switched mode power supply configured to couple the first node to the voltage application source through the first path in a first operating mode and through the second path in a different second operating mode , as taught by Hiraki, in order to the first series regulator  is used instead of the Switching regulator in the stand-by state so that power consumption in the Stand-by State can be Saved effectively ( col 8 of Hiraki, line 35-45).
With regard to claim 17, the combination of Tamegai and Hiraki teaches all the limitations of claim 14, Tamegai further teaches further teaches wherein the digital circuit ( e.g., 4_1, Fig. 2) is configured to be powered through the digital regulator ( e.g., 102_1, Fig. 2) in the first operating mode ( see Fig. 2) ( see the power the 4_1 in Fig. 2) or the linear regulator in a third operating mode. Hiraki teaches a linear regulator (e.g., 150, Fig. 6, and Tamegai teaches about regulator can be linear regulator) coupled between the voltage application source ( Vcc, Fig. 6) and the digital circuit ( CPU 101, Fig. 6) 

9. Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) and Hiraki ( US 6424128) in further  view of TODESCHINI (US20140359332A1)
With regard to claim 15, the combination of Tamegai and Hiraki teaches all the limitations of claim 14, but not further comprising a comparator coupled between the first node and the digital regulator, wherein the comparator is configured to compare a voltage at the first node with a threshold voltage and based on the comparison start the digital regulator to power the digital circuit.
However, TODESCHINI teaches a comparator ( e.g., 33, Fig. 4) coupled between the first node ( e.g., 32, Fig. 4)  and the digital regulator ( 4, Fig. 4, Tamegai teaches about a digital regulator connects to digital circuit) , wherein the comparator ( e.g., 33, Fig. 4) is configured to compare a voltage at the first node ( e.g., 32, Fig. 4) with a threshold voltage (TH1, Fig. 4) and based on the comparison start the digital regulator (4, Fig. 4, Tamegai teaches about the digital circuits connects to a linear regulator as discussed above in Fig. 2) to power the digital circuit ( load at 34, Fig. 4)([0048]. if the power level in battery 24 is sufficient to power the load and is off if this level is lower than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 14, to include a comparator coupled between the first node and the digital regulator, wherein the comparator is configured to compare a voltage at the first node with a threshold voltage and based on the comparison start the digital regulator to power the digital circuit, as taught by TODESCHINI, in order to analyzes the voltage present input voltage terminal to determine whether or not the panel delivers power ([0044] of Todeschini.

10. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) and Hiraki ( US 6424128)  in further view of MAEDA  (JP2015159642A)
With regard to claim 16, the combination of Tamegai and Hiraki teaches all the limitations of claim 14, but not a first comparator coupled between the voltage application source and the switched mode power supply, wherein the first comparator is configured to compare a voltage supplied by the voltage application source with a threshold voltage and based on the comparison start the switched mode power supply.
However, Maeda teaches a first comparator  ( e.g., 8, Fig. 1)coupled between the voltage application source ( e.g., 1, Fig. 1)  and the switched mode power supply ( 5 Fig. 1), wherein the first comparator is configured to compare a voltage supplied by the voltage application source ( 1, Fig. 1) ( see 8 is between 1 and 5 through 2 and 7, Fig. 1) with a threshold voltage and based on the comparison start the switched mode power supply ( 5, Fig. 1) ([0038] The voltage monitor circuit 8 is configured of a comparator or the like, detects an input voltage to the switching regulator 5, and notifies the power control circuit 7 of the detection result. For example, the voltage monitor circuit 8 notifies the power supply control circuit 7 of the detection result that the input voltage is equal to or higher than the threshold (for example, 18 V or higher. And abstract, a determination step for determining whether or not the input voltage goes above a threshold, and a switching step for switching the switching regulator from stop state to operation state when the electronic controller is in sleep state, and the input voltage goes above a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14, to include a first comparator coupled between the voltage application source and the switched mode power supply, wherein the first comparator is configured to compare a voltage supplied by the voltage application source with a threshold voltage and based on the comparison start the switched mode power supply, as taught by Maeda, in order to configure the switched-mode power supply to be operative when the operative condition is suitable, avoid damage the circuit by starting the switched mode power supply when the condition is not allowed ( see abstract of Maeda).

11. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US20090184700A1)   in view of Hiraki ( US 6424128)
With regard to claim 18, Kanayama teaches a method, comprising: having a power supply system comprising a voltage application source (e.g., V1, Fig. 4), a switched-mode power supply ( e.g., 10, Fig. 4), a first linear regulator ( e.g., 20, Fig. 4, see [0067] 24 linearly driven 21 of 20, therefore it is a linear regulator), a second linear regulator ( e.g., 30, Fig. 4, see [0070] 34 linearly drive 31 of 30, therefore it is a linear regulator), a power storage element ( e.g., C1, Fig. 4), a digital circuit ( e.g., 41, Fig. 4), and an analog circuit ( [0063] 17 includes a charge pump circuit, which is an analog circuit), wherein the digital circuit comprises a memory ( e.g., 41,  Fig. 4, 41 is a microcomputer, see attached Merriam Webster definition of microcomputer and microprocessor: microcomputer is a microprocessor, and microprocessor includes memory ) and at least one of a logic circuit or a processor ( e.g., 41 Fig. 4);
operating a power supply system in a first operating mode ( [0074][0075]standby condition, Fig. 5), wherein the second linear regulator ( e.g., 30, Fig. 4), the memory and the at least one of the logic circuit or the processor is powered ON ( e.g., 41, Fig. 4)([0077] the second series regulator 30 is always set in a normal operation state. More specifically, the regulator 30 is always operated and supplies the second quantity of electric current to the controlled circuits 44 and the microcomputer 41 at the supply voltage V3), and wherein the first linear regulator is non-operational ( 20 is off, Fig. 4) ([0075]  Further, in response to the instruction signal of the low level, the regulator 20 is set to a stop state. In this stop state, the unit 24 of the regulator 20 stops a linear driving control for the transistor 21 and locks the transistor 21 to the off-state.);
operating the power supply system in a second operating mode ( normal mode after wakeup, [0078] and start-up and/or normal of 10 and 20 in Fig. 5), wherein the first linear regulator ( e.g., 20, Fig. 4) , the memory, and the at least one of the logic circuit or the processor ( e.g., 41, Fig. 4) is powered ON ([0078] in response to this detection, the microcomputer 41 immediately changes the instruction signal to the high level without changing its own mode for a transfer period of time T3. In response to this instruction signal, the regulators 10 and 20 are immediately set in the start-up state and see Fig. 5, startup and/or normal condition ).
Kanayama does not teach operating the power supply system in a third operating mode, wherein the at least one of the logic circuit or processor is powered OFF, and the first linear regulator is non-operational.
However, Hiraki teaches operating the power supply system in a third operating mode, wherein the at least one of the logic circuit or processor is powered OFF ( col 9,Table 3, CPU shut down /RAM data mode, CPU shut down), and the first linear regulator is non-operational (col 9,Table 3, CPU shut down /RAM data mode first series regulator is not operate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama, to operate the power supply system in a third operating mode, wherein the at least one of the logic circuit or processor is powered OFF, and the first linear regulator is non-operational, as taught by Hiraki, in order to use the minimum power for RAM data holding State while CPU is shut down ( col 9, line 1-10 of Hiraki).
Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malik (US 9627967 B2) teaches about the a feedback circuit coupled between the output terminal and the threshold detector, and configured to feedback the output voltage to the threshold detector to compensate for a voltage drop across the threshold detector due to an output current drawn by the load.
Liu (US 20140021930 A1) teaches The auxiliary linear regulators are automatically activated during load transients to source or sink large currents to the output to achieve fast transient responses and are automatically deactivated during steady states to maintain high power efficiencies. 
Fujii (US 6815935 B2) teaches about a power supply in which power conversion efficiency is enhanced in all operation modes by supplying power to a load (60) from any one or both of first power supply circuit (20) and second power supply circuit (40), detecting the operation mode of the load (60) through an operation mode detecting means (65), and controlling switches (11,12) depending on the operation mode of the load (60) to select a power supply circuit for supplying power to the load (60).
Oyama (US 7057378 B2) teaches about the power supply unit is composed of first regulator 2, at least one second regulator 4 which generates the voltage lower than that of the first regulator 2, means for detecting the output voltage of the first regulator 2, and means for stopping the second regulator 4 when the output voltage V2 of the first regulator 2 drops lower than the first fixed voltage.
Ganti (US 7759915 B2) teaches about a power supply with a linear regulator bypass the switch regulator and linear regulator
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836